IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00347-CV

        IN THE INTEREST OF K.W., D.W. AND K.W., CHILDREN



                           From the 77th District Court
                            Limestone County, Texas
                            Trial Court No. CPS-275-A


                                       ORDER


      The reporter's record in this appeal was originally due on October 31, 2016. We

had difficulty in obtaining the reporter’s record from the reporter. On December 21, 2016,

when our efforts to obtain the reporter’s record had failed, we abated this appeal to the

trial court to determine, among other things, a date certain when the reporter’s record

would be filed. After the trial court’s hearing, we finally received what was represented

to be the complete reporter’s record on December 29, 2016. As we were informed, the

record was not complete. Two volumes, Volume 4 and Volume 5, were incomplete and

missing testimony. We abated the appeal for a second time on February 1, 2017 for the

trial court to determine, again among other things, a date certain when the completed
volumes would be filed.

        On February 8, a supplemental reporter’s record containing what was purported

to be a corrected Volume 4 and a corrected Volume 5 of the reporter’s record was filed

with the Court. There were still numerous problems with the two volumes. Without any

action from the Court, another supplemental reporter’s record containing a corrected

Volume 5 was filed on February 16, 2017.

        It appears that Volume 5 is now in an appropriate format and contains the

complete testimony of the witnesses, arguments of counsel, and rulings by the trial court.

The “corrected” Volume 4, however, filed on February 8, 2017 is still obviously deficient.

For example, answers by witnesses and questions by attorneys have no internal

punctuation; the index does not list the pages where the witnesses’ testimony can be

found; and words are inserted in answers and questions that make no sense.

        Accordingly, the reporter, Jonette C. Jackson, is ORDERED to file a corrected

Volume 4 of the reporter’s record with this Court within 14 days from the date of this

order. Failure to file a corrected Volume 4 will result in this appeal being abated again to

the trial court to conduct a contempt hearing.

                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 15, 2017



In the Interest of K.W., D.W. and K.W., Children                                      Page 2